         Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------          x
                                             :
UNITED STATES OF AMERICA,
                                             :
                - v. -
                                             :
TELEMAQUE LAVIDAS
                                             :       S1 19 Cr. 716 (DLC)
                                Defendant.
                                             :

                                             :
----------------------------------           x




     THE GOVERNMENT=S MOTION TO QUASH DEFENDANT TELEMAQUE
   LAVIDAS’S RULE 17 SUBPOENA TO THE METROPOLITAN CORRECTIONAL
                               CENTER



                                             AUDREY STRAUSS
                                             Attorney for the United States Acting Under
                                             Authority of 28 U.S.C. 515
                                             Southern District of New York
                                             One St. Andrew=s Plaza
                                             New York, New York 10007



Richard Cooper
Daniel Tracer
Assistant United States Attorneys
       -Of Counsel-
            Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 2 of 8



                                 PRELIMINARY STATEMENT

          On December 18, 2019, defendant Telemaque Lavidas served a subpoena dated December

17, 2019 (the “Subpoena,” attached as Exhibit A), which was issued pursuant to Federal Rule of

Criminal Procedure 17 (“Rule 17”), on the Metropolitan Correctional Center (“MCC”).            The

Subpoena purports to require the MCC to produce the following materials related to

                       a Government cooperator who is currently in custody (the “Requested

Materials”):

                    All non-privileged recordings of telephone calls of, emails sent
                    or received by, or disciplinary records of
                                           and all dates of his transportation to
                    meetings with the US Attorney’s Office or FBI.

For the reasons set forth below, the Government, joined by the MCC, moves to quash the Subpoena

because the Subpoena does not – as the rules and relevant caselaw require – seek specific, relevant,

and admissible evidence.     Instead, the Subpoena represents a fishing expedition for inadmissible,

collateral impeachment material that is expressly forbidden by the governing rules and applicable

case law.    Accordingly, the Court should quash the Subpoena.

                                         BACKGROUND

          The defendant is charged in Indictment S1 19 Cr. 716 (DLC) with conspiracy, securities

fraud, and wire fraud in connection with his participation in a scheme to pass material, non-public

information about Ariad Pharmaceuticals, Inc., to Georgios Nikas, a close friend and securities

trader.    Trial is scheduled to being on January 6, 2020.

          Cooperating witness           has been in the MCC since his extradition to the United

States in or about May 2019.        On or about December 14, 2019, counsel for the defendant

requested that the Government search               emails and calls from the MCC for any Brady or

                                                  1
         Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 3 of 8



Giglio materials.     In that request, the defendant posited that because the Government had

obtained MCC records related to the defendant, the Government had access to those materials. 1

The defendant further stated that he would seek those materials through a trial subpoena.   On or

about December 16, 2019, the Government advised that it did not intend to obtain those materials

from the MCC.       First, the Government explained that the Bureau of Prisons (which operates the

MCC) is not, and has never been, part of the prosecution team in this matter.    Accordingly, the

requested records were not in the Government’s possession.     Second, the Government explained

that a trial subpoena for materials form the MCC concerning a cooperating witness would be

improper under Nixon and other authority.

       On or about December 18, 2019, counsel for the defendant served the Subpoena on the

MCC.    The Subpoena requires the production of the Requested Materials and lists a return date

of January 6, 2020.    The MCC provided a copy of the Subpoena to the U.S. Attorney’s Office on

December 23, 2019.      The MCC joins the Government’s instant motion to quash.




1
   In the December 14 request, the defendant also accused the Government of improperly serving
trial subpoenas “for purely impeachment materials,” and subsequently cited, as an example, the
Government’s November 20, 2019 subpoena to Columbia University. That accusation is
baseless. The Government subpoenaed records from Columbia University, where the defendant
attended university, in order to obtain information that would show, among other things, the
defendant’s background, education, and sophistication. That subpoena was not served “for
purely impeachment purposes” and its issuance provides no basis for the defendant to improperly
use Rule 17 subpoenas.
                                                 2
          Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 4 of 8




                               ARGUMENT
         THE MATERIAL SOUGHT BY THE SUBPOENA ARE NOT SPECIFIC,
          RELEVANT, OR ADMISSIBLE, AND THE SUBPOENA SHOULD BE
                                QUASHED

        A. Legal Standard

        Discovery in criminal cases is governed by Rule 16, and is not to be conducted through the

issuance of subpoenas pursuant to Rule 17. See Bowman Dairy Co. v. United States, 341 U.S.

214, 219-20 (1951). Courts have uniformly held that Rule 17 is not a discovery device to be used

in criminal cases as a supplement to Rule 16. See, e.g., Bowman, 341 U.S. at 220; United States

v. Fowler, 932 F.2d 306, 311 (4th Cir. 1991); United States v. Cuthbertson, 630 F.2d 139, 144,

146 (3d Cir. 1980), cert. denied, 449 U.S. 1126 (1981); United States v. Murray, 297 F.2d 812,

821 (2d Cir.), cert. denied, 369 U.S. 828 (1962); United States v. Cherry, 876 F. Supp. 547, 552

(S.D.N.Y. 1995); United States v. Gel Spice Co., 601 F. Supp. 1214, 1224 (E.D.N.Y. 1985).             As

the Supreme Court has explained, “[i]t was not intended by Rule 16 to give a limited right of

discovery, and then by Rule 17 to give a right of discovery in the broadest terms.” Bowman, 341

U.S. at 220.   “Courts must be careful that Rule 17(c) is not turned into a broad discovery device,

thereby undercutting the strict limitation of discovery in criminal cases found in [Rule 16].”

Cherry, 876 F. Supp. at 552 (quoting Cuthbertson, 630 F.2d at 146).

        As a result, a party seeking production of documents under Rule 17(c) must show that the

materials sought are (1) relevant, (2) admissible, and (3) specifically identified.    See United States

v. Nixon, 418 U.S. 683, 700 (1974); United States v. Brown, 95 CR. 168 (AGS), 1995 WL 387698,

at *9 (S.D.N.Y. June 30, 1995) (defendant issuing subpoena “has burden of specifically identifying

the materials sought and showing that they are relevant and admissible.”).            In United States v.

                                                   3
           Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 5 of 8



Nixon, the Supreme Court made clear that Rule 17(c) subpoenas may not be used to conduct a

“general fishing expedition.” 418 U.S. at 700 (internal quotation marks omitted). Rather, Rule

17(c) permits a defendant to subpoena only those documents or materials that have evidentiary

value.    Bowman, 341 U.S. at 221; see also United States v. Barnes, 560 Fed. App’x 36, 39 (2d

Cir. 2014) (“Rule 17 subpoenas are properly used to obtain admissible evidence, not as a substitute

for discovery.”).

         In addition, courts have repeatedly held that a Rule 17(c) subpoena should not be used to

obtain impeachment material –including prison records for Government cooperators – prior to

trial.   See, e.g., Nixon, 418 U.S. at 701 (“[g]enerally the need for evidence to impeach witnesses

is insufficient to require its production in advance of trial”) (citations omitted); United States v.

Jones, 17 Cr. 791 (LAK) (S.D.N.Y. Nov. 25, 2019) (ECF Dkt. No. 99) (quashing Rule 17 subpoena

for prison records of government cooperators); United States v. Percoco, 16 Cr. 776 (VEC)

(S.D.N.Y. June 14, 2018) (ECF Dkt. No. 725) (same); United States v. Nektalov, 03 CR. 828

(PKL), 2004 WL 1574721, at *2 (S.D.N.Y July 14, 2004); United States v. Jasper, 00 CR. 825

(PKL), 2003 WL 1107526, at *2 (S.D.N.Y. Mar. 13, 2003); United States v. Coriaty, 99 Cr.1251

(DAB), 2000 WL 1099920, at *7 (S.D.N.Y. Aug. 7, 2000); Cherry, 876 F. Supp. at 552 (citing

United States v. Hughes, 895 F.2d 1135, 1145-46 (6th Cir. 1990)); United States v. Iozia, 13 F.R.D.

335, 340 (S.D.N.Y. 1952) (Rule 17(c) cannot be used “to require in advance of trial, and in

preparation for trial, a disclosure to the defendant of information which may tend to impeach

persons the Government may or may not call as witnesses”).




                                                 4
            Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 6 of 8



       B. Argument

       The Subpoena should be quashed as an improper fishing expedition for potential

impeachment materials.     Through discovery and motion practice, the Government has advised

the defendant that it intends to call            as a witness at trial.    Given the nature of the

defendant’s requests, the only conceivable reason for the Subpoena is to obtain materials that could

be used to impeach                In fact, in his December 14 request for the MCC records, the

defendant specifically linked that request to actions that the defendant believed the Government

was taking to obtain impeachment materials.      In short, the defendant’s request should be denied

because, by its own terms, it is an improper request for impeach materials.

       Indeed, the Subpoena fails each prong of Nixon: none of the materials requested in the

Subpoena is relevant, admissible, or specific.       The defendant asks for all calls, emails, or

disciplinary records, without any effort to limit the requests to materials that might be relevant to

the case or otherwise limit the request by individuals or time.     This glaring lack of specificity

alone merits quashing the Subpoena. Moreover, given this lack of specificity, it is obvious that

the broad request in the Subpoena would sweep in records that are neither relevant nor admissible.

For example, the request would include calls or emails between             and his family members,

including                   that are irrelevant to this criminal case.      Finally, the Requested

Materials are not likely to be admissible.   They will consist entirely of out-of-court statements

that are inadmissible hearsay.     Accordingly, the Subpoena fails to comply with all of the

requirements of Nixon and should be quashed.

       As noted above, in comparable circumstances, courts have quashed similar Rule 17(c)

subpoenas directed to the MCC and the Metropolitan Detention Center in Brooklyn. See, e.g.,


                                                 5
           Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 7 of 8



Jones, 17 Cr. 791 (LAK); Percoco, 16 Cr. 776 (VEC); see also United States v. DiPietro, No.

S502 Cr. 1237 (SWK), 2005 WL 1279222, *1 (S.D.N.Y. May 26, 2005) (quashing a subpoena

seeking from the MDC and MCC all telephone calls and visitor records of certain incarcerated

witnesses, holding that such material “go[es] far beyond the bounds of permissible discovery in a

criminal case.”); United States v. Hutchinson, No. 97 Cr. 1146, 1998 WL 1029228, at *2

(E.D.N.Y. Dec. 23, 1998) (quashing a subpoena directed to the MDC requesting all telephone

calls of a Government witness because “the defendant [could not] ‘reasonably specify the

information contained or believed to be contained’ in the tape recorded conversations of the

potential witness . . . .   ‘[T]his is a sure sign that the subpoena is being misused.’” (quoting

United States v. Noriega, 764 F.Supp. 1480, 1493 (S.D.Fl. 1991)). 2       In sum, it is well-settled

that the defendant may not serve a subpoena in order to circumvent the discovery rules in the

mere hope that it might uncover tangential impeachment evidence against a witness at trial.

Accordingly, the Subpoena should be quashed.




2
  Furthermore, complying with the Subpoena would be unduly burdensome at this stage in the
proceedings, with trial only days away. Rule 17(c)(2) provides that “the court may quash or
modify the subpoena if compliance would be unreasonable or oppressive.” Here, the Subpoena
requests the production of all telephone calls and emails by              since his incarceration
approximately seven months ago. The Government does not have this material in its possession,
and has not reviewed this material. In light of the nature of the defendant’s request, and the fact
that trial in this case is scheduled to begin on January 6, 2020, compliance with the Subpoena
would be unreasonable and oppressive. See, e.g., Hutchinson, 1998 WL 1029228, at *2.

                                                    6
         Case 1:19-cr-00716-DLC Document 73 Filed 12/24/19 Page 8 of 8



                                      CONCLUSION

      For the foregoing reasons, the Government respectfully submits that the Court should

quash the Subpoena.

Dated: New York, New York
       December 24, 2019

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Attorney for the United States Acting Under
                                                  Authority of 28 U.S.C. 515
                                                  Southern District of New York

                                          By:        /s/
                                                  Richard Cooper / Daniel Tracer
                                                  Assistant United States Attorneys
                                                  (212) 637-1027/2329




                                             7
